          Case 21-30372-KLP                         Doc 37          Filed 07/27/21 Entered 07/27/21 11:25:12        Desc Main
                                                                   Document      Page 1 of 18

                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                  CHAPTER 13 PLAN - AMENDED
                                                                    AND RELATED MOTIONS

Name of Debtor(s):                   Aisha Shuvonda Sauls                                       Case No: 21-30372

This plan, dated         July 27, 2021          , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated           February 4, 2021   .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    09/08/2021 at 9:10am
                                 Place of Modified Plan Confirmation Hearing:
                                    701 E. Broad St, Room 5100 Richmond, VA 23219

                       The Plan provisions modified by this filing are:
                           2,4 and 5

                       Creditors affected by this modification are:
                           ALL
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                    Included    Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                              Included    Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                    Included    Not included

2.         Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $40.00 per month for 5 months, then $245.00 per
           month for 55 months.

                                                                              Page 1

     Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
          Case 21-30372-KLP                         Doc 37          Filed 07/27/21 Entered 07/27/21 11:25:12                     Desc Main
                                                                   Document      Page 2 of 18

Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 13,675.00              .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 5,434.00 , balance due of the total fee of $ 5,434.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
Henrico County of Dept of                     Taxes and certain other debts       354.26                             Prorata
Tax                                                                                                                  21 months
Internal Revenue Service                      Taxes and certain other debts       3,629.00                           Prorata
                                                                                                                     21 months
Virginia Dept. of Taxation                    Taxes and certain other debts       579.22                             Prorata
                                                                                                                     21 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.               Replacement Value
-NONE-


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
                                                                       Page 2

     Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
          Case 21-30372-KLP                         Doc 37          Filed 07/27/21 Entered 07/27/21 11:25:12                Desc Main
                                                                   Document      Page 3 of 18

           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value               Estimated Total Claim
BD Auto                                       2018 Chevy Malibu 69470 miles 13,850.00                           10,099.00
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment      To Be Paid By
BD Auto                                      2018 Chevy Malibu 69470            50.00                                 Trustee
                                             miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Acima                                    Beds                                  200.00                     0%              Prorata
                                                                                                                          3 months



Henrico County of Dept of                Personal Property Taxes               82.32                      10%             Prorata
Tax                                                                                                                       3 months




           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 1 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.           Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                                                                        Page 3

     Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
          Case 21-30372-KLP                         Doc 37          Filed 07/27/21 Entered 07/27/21 11:25:12                         Desc Main
                                                                   Document      Page 4 of 18

                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular           Estimated      Arrearage     Estimated Cure       Monthly
                                                                          Contract          Arrearage      Interest Rate Period               Arrearage
                                                                          Payment                                                             Payment
-NONE-
           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                             Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-



7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:

Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                    Arrearage                 Monthly Payment for Estimated Cure Period
                                                                                                           Arrears
Highland Woods Apartments                                                                           0.00                          0months
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                          Exemption Basis           Exemption Amount       Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                       will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor

                                                                                       Page 4

     Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 21-30372-KLP                         Doc 37          Filed 07/27/21 Entered 07/27/21 11:25:12                    Desc Main
                                                                    Document      Page 5 of 18

                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                     Description of Collateral            Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.

Dated:        July 27, 2021

/s/ Aisha Shuvonda Sauls                                                                            /s/ James E. Kane
Aisha Shuvonda Sauls                                                                                James E. Kane 30081
Debtor                                                                                              Debtor's Attorney
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on        July 27, 2021          , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                    /s/ James E. Kane
                                                                                                    James E. Kane 30081
                                                                                                    Signature

                                                                                                    P.O. Box 508
                                                                                                    Richmond, VA 23218-0508
                                                                                                    Address

                                                                                    Page 5

      Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
         Case 21-30372-KLP                         Doc 37          Filed 07/27/21 Entered 07/27/21 11:25:12                 Desc Main
                                                                  Document      Page 6 of 18
                                                                                              804-225-9500
                                                                                              Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         July 27, 2021           true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
  by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
  by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                              /s/ James E. Kane
                                                                                              James E. Kane 30081




                                                                               Page 6

    Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
             Case 21-30372-KLP                    Doc 37    Filed 07/27/21 Entered 07/27/21 11:25:12                                Desc Main
                                                           Document      Page 7 of 18


Fill in this information to identify your case:

Debtor 1                      Aisha Shuvonda Sauls

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               21-30372                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            CNA
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Patient First

       Occupation may include student        Employer's address
                                                                   5000 Cox Road
       or homemaker, if it applies.
                                                                   Glen Allen, VA 23060

                                             How long employed there?         3 Months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         4,150.06        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,150.06               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 21-30372-KLP               Doc 37       Filed 07/27/21 Entered 07/27/21 11:25:12                                 Desc Main
                                                       Document      Page 8 of 18

Debtor 1   Aisha Shuvonda Sauls                                                                  Case number (if known)    21-30372


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,150.06       $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        464.53       $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $        245.77       $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
     5e.    Insurance                                                                     5e.        $        166.18       $               N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
     5g.    Union dues                                                                    5g.        $          0.00       $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            876.48       $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,273.58       $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $        842.00       $               N/A
     8d. Unemployment compensation                                                        8d.        $          0.00       $               N/A
     8e. Social Security                                                                  8e.        $          0.00       $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                   N/A
     8g. Pension or retirement income                                                     8g. $                 0.00   $                   N/A
     8h. Other monthly income. Specify: Amortized Tax Refunds                             8h.+ $              580.00 + $                   N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,422.00       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              4,695.58 + $           N/A = $          4,695.58
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         4,695.58
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                    page 2
        Case 21-30372-KLP                     Doc 37         Filed 07/27/21 Entered 07/27/21 11:25:12                                    Desc Main
                                                            Document      Page 9 of 18


Fill in this information to identify your case:

Debtor 1                 Aisha Shuvonda Sauls                                                              Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           21-30372
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             9                    Yes
                                                                                                                                             No
                                                                                   Son                                  15                   Yes
                                                                                                                                             No
                                                                                   Son                                  18                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,095.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                               0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                               0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
       Case 21-30372-KLP                      Doc 37        Filed 07/27/21 Entered 07/27/21 11:25:12                                        Desc Main
                                                           Document     Page 10 of 18

Debtor 1     Aisha Shuvonda Sauls                                                                      Case number (if known)      21-30372

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               325.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                95.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               100.00
      6d. Other. Specify: Cell phones                                                                        6d.   $                               350.00
             Gas/Propane                                                                                           $                               120.00
             Internet                                                                                              $                                40.00
             NetFlix/Hulu                                                                                          $                               110.00
7.    Food and housekeeping supplies                                                           7.                  $                               700.00
8.    Childcare and children’s education costs                                                 8.                  $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                               125.00
10.   Personal care products and services                                                    10.                   $                               100.00
11.   Medical and dental expenses                                                            11.                   $                                50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 225.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 200.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  245.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  475.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     4,455.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     4,455.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,695.58
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,455.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 240.58

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 21-30372-KLP   Doc 37    Filed 07/27/21 Entered 07/27/21 11:25:12   Desc Main
                                 Document     Page 11 of 18


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         1st Investers
                         380 Interstate North Parkway Sutie 300
                         Atlanta, GA 30339


                         Acima
                         13907 Minuteman Dr 5th Floor
                         Draper, UT 84020


                         Acs/clc College Loan C



                         Acs/college Loan Corp
                         501 Bleecker St
                         Utica, NY 13501


                         Afni
                         1310 Martin Luther King Dr
                         Bloomington, IL 61701


                         After Pay
                         Level 5/406 Collins St
                         Melbourne VIC 3000


                         Alliance One
                         Attn: Bankruptcy
                         Po Box 2449
                         Gig Harbor, WA 98335


                         America Infosource
                         Verizon
                         PO Box 248838
                         Oklahoma City, OK 73124


                         American Medical Collection Ag
                         4 Westchester Plaza
                         Elmsford, NY 10523


                         AmSher Collection Srv
                         4524 Southlake Parkway
                         Suite 15
                         Hoover, AL 35244
Case 21-30372-KLP   Doc 37    Filed 07/27/21 Entered 07/27/21 11:25:12   Desc Main
                             Document     Page 12 of 18



                     AmSher Collections
                     4524 Southlake Parkway
                     Suite 15
                     Birmingham, AL 35244-3271


                     Bank of America
                     1100 North King St
                     Wilmington, DE 19884


                     BD Auto
                     4218 Jefferson Davis Hwy,
                     Richmond, VA 23234


                     Bon Secours
                     ATTN: Bankruptcy
                     PO Box 409553
                     Atlanta, GA 30384


                     Bristol West Casualty Ins. Co.
                     5701 Stirling Road
                     Fort Davie, FL 33314


                     CG Belcor LLC
                     100 W FRANKLIN ST STE 100
                     Richmond, VA 23220


                     Check City
                     2729 B West Broad Street
                     Richmond, VA 23220


                     City of Richmond-Utilities
                     900 E. Broad St.
                     Room 115
                     Richmond, VA 23219


                     Comenity Bank
                     PO Box 182789
                     Columbus, OH 43218


                     Comenity Bank/Lane Bryant
                     Po Box 18215
                     Columbus, OH 43218
Case 21-30372-KLP   Doc 37    Filed 07/27/21 Entered 07/27/21 11:25:12   Desc Main
                             Document     Page 13 of 18



                     Convergent Outsoucing, Inc
                     Po Box 9004
                     Renton, WA 98057


                     County of Henrico
                     Andrew R. Newby
                     P.O. Box 90775
                     Henrico, VA 23273


                     County of Henrico Public Util
                     PO BOX 90775
                     Henrico, VA 23273


                     Credit One Bank
                     P.O. Box 60500
                     City of Industry, CA 91716


                     Credit Union of Richmond
                     1601 Ownby Lane
                     Richmond, VA 23220


                     Creek Wood Townhomes
                     430 Airport Court
                     Henrico, VA 23075


                     Department of Veterans Affair
                     1201 Broad Rock Blvd
                     Richmond, VA 23224


                     Dominion Power
                     P. O. Box 2666
                     ATTN Consumer Credit 18th Fl.
                     Richmond, VA 23261


                     East End VA Orthoeontics
                     45 West Williamsburg Road
                     Sandston, VA 23150


                     Edward S. Whitlock, Esq.
                     10160 Staples Mill Road, #105
                     Glen Allen, VA 23060


                     ERC/Enhanced Recovery Corp
                     8014 Bayberry Rd
                     Jacksonville, FL 32256
Case 21-30372-KLP   Doc 37    Filed 07/27/21 Entered 07/27/21 11:25:12   Desc Main
                             Document     Page 14 of 18



                     Fifth Street Baptist Church
                     2800 Third Avenue


                     Fletchers Jewelers
                     PO Box 41007
                     Norfolk, VA 23541-9907


                     Gunst Real Estate LLC
                     8545 Patterson Ave
                     Henrico, VA 23229


                     Hanover General District Court
                     7530 County Complex Rd.
                     Hanover, VA 23069


                     Henrico County General Dist.
                     4301 E. Parham Road
                     Henrico, VA 23228


                     Henrico County of Dept of Tax
                     P.O. Box 90775
                     Henrico, VA 23273


                     Henrico County of Dept of Util
                     P.O. Box 90775
                     Henrico, VA 23273


                     Henrico District Office
                     1610 Forest Avenue
                     Suite 200
                     Henrico, VA 23229


                     Henrico Federal Credit Union
                     9401 West Broad Street
                     Henrico, VA 23294


                     Highland Woods Apartments
                     583 E. Beal Street
                     Henrico, VA 23075


                     Hopewell General District
                     100 East Broadway
                     Hopewell, VA 23860
Case 21-30372-KLP   Doc 37    Filed 07/27/21 Entered 07/27/21 11:25:12   Desc Main
                             Document     Page 15 of 18



                     IC Systems, Inc
                     444 Highway 96 East
                     Po Box 64378
                     St Paul, MN 55164


                     Internal Revenue Service
                     Centralized Insolvency Operati
                     P. O. Box 7346
                     Philadelphia, PA 19101-7346


                     Kenney Wilborn Realty
                     109 W. Nine Mile Road
                     Henrico, VA 23075


                     Luther Sales
                     129 Oser Avenue
                     Hauppauge, NY 11788


                     MCV Collection Department
                     PO Box 980462
                     Richmond, VA 23298


                     MCV Physicians
                     P.O. Box 91747
                     Richmond, VA 23291


                     Midland Credit Managbement Inc
                     P.O. Box 60578
                     Los Angeles, CA 90060-0578


                     Navient
                     Attn: Claims Dept
                     Po Box 9500
                     Wilkes-Barr, PA 18773


                     New Kent General District Cour
                     12001 Courthouse Circle
                     New Kent, VA 23124


                     NPRTO South-East LLC
                     256 West Data Drive
                     Draper, UT 84020
Case 21-30372-KLP   Doc 37    Filed 07/27/21 Entered 07/27/21 11:25:12   Desc Main
                             Document     Page 16 of 18



                     Peritus Portfolio
                     PO BOX 141419
                     Irving, TX 75014


                     Pocahantas Parkway
                     PO Box 7693
                     Henrico, VA 23231


                     Prestige Financial Service
                     PO Box 26707
                     Salt Lake City, UT 84126


                     Progressive Leasing
                     256 West Data Drive
                     Draper, UT 84020


                     Quantum3 Group, LLC
                     PO Box 788
                     Kirkland, WA 98083


                     Richmond Christian School
                     6511 Belmont Rd
                     Chesterfield, VA 23832


                     Richmond City District Court
                     400 N 9th St
                     #203
                     Richmond, VA 23219


                     Southwest Credit Systems
                     4120 International Parkway
                     Suite 1100
                     Carrollton, TX 75007


                     Sprint Bankruptcy
                     PO Box 7949
                     Overland Park, KS 66207


                     TACS
                     P O Box 31800
                     Henrico, VA 23294
Case 21-30372-KLP   Doc 37    Filed 07/27/21 Entered 07/27/21 11:25:12   Desc Main
                             Document     Page 17 of 18



                     The Village at Fair Oaks Owner
                     Godwin-Jones & Price, PC
                     20 S. Auburn Ave
                     Richmond, VA 23221


                     University Of Phoenix
                     4615 E Elwood St Fl 3
                     Phoenix, AZ 85040


                     Us Dept of Ed/Great Lakes Educational Lo
                     2401 International
                     Madison, WI 53704


                     Usa Discounters Credit
                     Po Box 8008
                     Attn: Bankruptcy Department
                     Virginia Beach, VA 23450


                     USAA
                     9800 Fredericksburg Rd.
                     San Antonio, TX 78288


                     Verizon Virginia
                     500 Technology Drive
                     Suite 300
                     Weldon Springs, MO 63304


                     Verizon Wireless
                     P.O. Box 25505
                     Lehigh Valley, PA 18002


                     Virginia Dept. of Taxation
                     P O Box 2156
                     Richmond, VA 23218


                     Westlake Financial
                     4751 Wilshire Blvd
                     Suite 100
                     Los Angeles, CA 90010


                     Why Not Lease It
                     1750 Elm Street
                     Ste 1200
                     Manchester, NH 03104
Case 21-30372-KLP   Doc 37    Filed 07/27/21 Entered 07/27/21 11:25:12   Desc Main
                             Document     Page 18 of 18



                     Woodforest National Bank
                     PO Box 7889
                     Spring, TX 77387


                     YMCA or Richmond Child Dev Cnt
                     6 North 5th Street
                     Richmond, VA 23219
